Citation Nr: 0427140	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  96-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to May 
1995 at which time he was discharged from service because of 
a right knee disability.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1995 RO decision which granted service 
connection for a right knee disability, assigning a 10 
percent rating for the condition, and denied claims for 
service connection for a left knee disability and a back 
disability; from a September 2000 RO decision which denied a 
TDIU rating; and from a November 2002 RO decision which 
granted an increased rating, to 20 percent, for the veteran's 
service-connected right knee disability.  With regard to his 
right knee, the veteran appeals for a higher initial rating 
and an earlier effective date for the grant of 20 percent for 
the right knee disability.  With respect to the earlier 
effective date issue, that question is moot in view of the 
Board's decision with respect to the question of entitlement 
to a rating in excess of 10 percent for the period prior to 
November 9, 2001.  He also seeks service connection for a 
left knee disability and a back disability, as well as a TDIU 
rating.  In November 2002, a 20 percent rating was granted 
for his right knee disability, and in September 2003 a 50 
percent combined rating was granted for his right knee 
disability, consisting of a 40 percent evaluation for 
limitation of motion and a 10 percent evaluation for 
instability.  In March 1996, he testified at a hearing at the 
RO. 

The present Board decision addresses the issue of an 
increased rating for a right knee disability.  The remand at 
the end of the decision addresses the issues of service 
connection for a left knee disability and a back disability, 
and entitlement to a TDIU rating.  These issues are remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT


1.  The veteran's right knee disability was productive of 
moderate impairment with instability from May 2, 1995 through 
May 22, 2002.

2.  After May 22, 2002, the veteran's right knee disability 
has been manifested by not more than slight instability with 
limitation of extension to 30 degrees and flexion to 105 
degrees.

CONCLUSIONS OF LAW

1.  The veteran's right knee disability was 20 percent 
disabling according to applicable schedular criteria from May 
2, 1995 through May 22, 2002.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).

2.  The criteria for a rating in excess of 20 percent for a 
right knee disability have not been met prior to May 22, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2003).

3.  Subsequent to May 22, 2002, the criteria for a rating in 
excess of 40 percent for limitation of motion of the right 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2003).

4.  Subsequent to May 22, 2002 the criteria for a rating in 
excess of 10 percent for impairment of the right knee with 
instability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from January 
1984 to May 1995.  His service medical records show 
complaints of and treatment for right knee problems during 
service, and in November 1992 he underwent a right anterior 
cruciate ligament reconstruction.  He was later discharged as 
unfit for duty with a diagnosis of failed anterior cruciate 
ligament reconstruction of the right knee.

In May 1995, the veteran filed his claim for service 
connection for a right knee disability.

In July 1995, the veteran was given a VA joints examination.  
He complained of pain in his right knee which was worse 
during cold or wet weather.  He said he could not walk 
comfortably for more than half a mile.  He indicated that he 
could no longer run or participate in active sports.  
Physical examination of the knee showed a well-healed 9 cm 
anterior scar over the proximal tibia and patella.  There was 
no effusion, and collateral ligaments were intact.  There was 
2+ laxity of the anterior cruciate ligament.  There was no 
subpatellar crepitation.  Range of motion was from 0 degrees 
to 130 degrees.  X-rays of the right knee showed evidence of 
previous anterior cruciate reconstruction.  No arthritic 
changes were visible.  The examiner's diagnosis was status 
post anterior cruciate reconstruction of the right knee with 
2+ anterior cruciate laxity.  

VA outpatient treatment records from October 1995 show 
complaints of right knee pain with a positive anterior drawer 
test.  There was negative instability with valgus and varus 
stressing.  He complained of stiffness in the knee.  His 
range of motion was from 5 degrees to 115 degrees with no 
effusion present.  There was no weakness to manual muscle 
test.  There was anterior cruciate laxity and some lateral 
instability was noted but there was no clear pivot shift.  He 
also complained of laxness of the lateral collateral 
ligament, but was able to control this with quadriceps 
contraction.  Chronic anterior cruciate laxity and lateral 
collateral ligament laxity on the right were diagnosed.

X-rays of the knees taken in January 1996 showed no evidence 
of acute injury, and no evidence of joint effusion.  The 
impression was status post right anterior cruciate ligament 
reconstructive surgery.  A magnetic resonance imaging (MRI) 
study performed in March 1996 noted evidence of previous 
anterior cruciate ligament reconstruction, small joint 
effusion, chronic patellar tendinitis, mild cartilage 
thinning along the lateral patellar facet with mild spurring 
of the femorapatellar compartment, and mildly irregular 
contour at the apex of the posterior body of the medial 
meniscus without discrete tear.

VA outpatient treatment records from March 1996 show 
complaints of right knee pain.  Mild crepitus with a positive 
Lachmann's sign was noted, but there was no joint line 
tenderness.  In July 1996 patellar tenderness was noted with 
no X-ray evidence of degenerative joint disease.  The 
anterior cruciate ligament was indicated as being intact.  
The assessment was chronic instability.  A report dated in 
September 1996 noted range of motion and strength of the 
right knee as being within normal limits.  Pain was indicated 
in the lateral and inferior patella with a positive 
compression test.  

In March 1996, the veteran testified at a hearing at the RO.  
He stated that his right knee was painful, and would lock up 
and become stiff and give way.  Prolonged sitting or standing 
aggravated his knee.  He said that he had to wear a brace for 
support almost all the time when he was away from his home.  
He indicated that he was taking medication for his knee pain 
but was not undergoing physical therapy.  He reported that he 
had attempted two jobs but was unable to perform them because 
they required him to be on his feet too much of the time.   
 
In February 1997, the veteran was given a VA orthopedic 
examination.  He said that his right knee was real bad, and 
he no longer ran or participated in sports anymore.  He 
reported trouble bending, and said the knee swelled, locked, 
and sometimes gave way a little.  He said he wore a knee 
brace at all times.  On physical examination, he was unable 
to squat because of discomfort in his right knee.  He walked 
with a limping gait.  Knee extension was 0 degrees 
bilaterally, and knee flexion was 130 degrees bilaterally.  
McMurray sign was negative, and there was no laxity of the 
cruciate or collateral ligaments of either knee.  Patellar 
grinding test was positive bilaterally, and greater on the 
right than the left.  A residual 8.5 cm linear scar was noted 
on the extensor aspect of the right knee which was from his 
failed anterior cruciate ligament reconstruction surgery.  
There was some crepitus on articulation of the right knee 
joint.  Tenderness was indicated upon applying digital 
pressure on the medial and lateral tibial plateaus of the 
right knee.  X-rays taken showed no radiographic evidence of 
degenerative joint disease, but there was some indication 
that he might be developing both chondromalacia patella and 
degenerative joint disease.  The examiner's diagnosis was 
postoperative status repair of torn anterior cruciate 
ligament of the right knee with a well-healed scar, and with 
subjective complaints as described and functional residuals 
as noted.

VA outpatient treatment records dated in July 1999 show the 
veteran being seen with complaints of bilateral knee pain.  
He was noted as having tenderness but no effusion and a range 
of motion from 0 degrees extension to 140 degrees flexion.  
Treatment records from August 1999 note that his right knee 
was stable with a range of motion from 0 degrees extension to 
120 degrees flexion.  An MRI from August 1999 showed findings 
of anterior cruciate ligament reconstruction, mild medial and 
lateral meniscal degenerative signal without evidence of a 
tear, and minimal femorotibial degenerative joint disease.  
Treatment records from October 1999 show right knee range of 
motion within normal limits with extension being within 
normal limits and flexion being 4/5.  

In May 2002, the veteran was given an examination regarding 
his right knee.  He said that his right knee caused symptoms 
which included weakness, stiffness, swelling, inflammation, 
instability, locking, fatigue, and lack of endurance.  He 
said he was unable to stand or walk for long periods of time.  
He reported that his symptoms were uncomfortable and 
constant, and were exacerbated by sitting, standing, or 
walking, and were alleviated by medication and sleep.  He 
said his condition had resulted in weight gain due to lack of 
exercise.  He indicated that he was able to brush his teeth, 
dress, shower, cook, vacuum, and take out the trash.  He said 
he was unable to walk, drive a car, shop, push a lawnmower, 
garden, or climb stairs.  He reported that he had worked as 
an HVAC technician for five years.  On physical examination, 
he wore bilateral knee braces.  His posture appeared normal, 
but his gait was abnormal in the sense that he used a cane to 
ambulate because of pain.  Some infrapatellar swelling was 
present and there was a right knee scar measuring 10 cm 
overlying the patellar region.  The scar was well-healed and 
was not complicated.  There was no heat, redness, or drainage 
in the right knee.  Flexion of the right knee was to 105 
degrees with pain at 0 degrees.  Extension was to 30 degrees 
with pain at 35 degrees.  Drawer's and McMurray's tests were 
both abnormal to the examiner.  Pain was referred to in the 
medial aspect of the knee.  DeLuca issues for the right knee 
were indicated as including pain, weakness, and 
incoordination.  There was no evidence of fatigue or lack of 
endurance.  X-rays of the right knee showed evidence of prior 
anterior cruciate ligament repair, but were otherwise a 
negative study.  The examiner's diagnosis was no change in 
the veteran's status post anterior cruciate ligament 
reconstruction with minimal femoral tibial degenerative 
disease.  It was indicated that the veteran had residuals of 
limitation of movement, pain, weakness, and incoordination.  
Objective factors included the clinical examination, 
radiological imaging, and the veteran's reported history.  
The examiner commented that the veteran would have 
limitations as stated particularly during flare-ups.  

II.  Analysis

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in letters 
dated in April 2002, July 2003, and September 2003, and the 
September 2003 supplemental statement of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  VA 
examinations have been provided which address the claim on 
appeal.  Service and VA medical records have been associated 
with the claims file, and there do not appear to be any 
outstanding private or other medical records that are 
relevant to this appeal.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

Increased rating for right knee disability

The veteran is appealing the original assignment of 
disability evaluation following the award of service 
connection for a right knee disability.  In such a case it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.
Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).

Limitation of flexion of a leg to 60 degrees is rated 0 
percent; 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when 
limited to 20 degrees, 40 percent when limited to 30 degrees, 
and 50 percent when limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  When the requirements for a 
compensable rating under this code are not met, a 0 percent 
rating is assigned.  38 C.F.R. § 4.31.

Precedent opinions from the VA General Counsel permit 
separate knee disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 23-97 and 9-98.

Entitlement to a rating higher than 10 percent from May 2, 
1995 to November 8, 2001

The veteran is rated 10 percent for slight recurrent 
subluxation or lateral instability of the right knee from May 
2, 1995 to November 8, 2001.  Evidence of record during this 
time period shows that there was 2+ laxity of the anterior 
cruciate ligament in July 1995.  Range of motion in July 1995 
was 0 degrees to 130 degrees, and no arthritic changes were 
visible on X-ray.  Anterior cruciate laxity and some lateral 
instability were noted in October 1995.  Range of motion was 
5 degrees to 115 degrees.  In July 1996 there was no X-ray 
evidence of degenerative joint disease, and chronic 
instability was assessed.  Range of motion in February 1997 
was from 0 degrees to 130 degrees, and no laxity of the 
cruciate or collateral ligaments was indicated.  X-rays 
showed no radiographic evidence of degenerative joint 
disease.  Range of motion in July 1999 was from 0 degrees to 
140 degrees, and range of motion in August 1999 was from 0 
degrees to 120 degrees.  The right knee was indicated as 
being stable in August 1999.  Records from October 1999 show 
normal range of motion with extension being normal and 
flexion being 4/5.

Upon consideration of the above evidence, the Board finds 
that a rating of 20 percent is warranted for the time period 
from May 2, 1995 to November 8, 2001.  The evidence shows 
that the veteran had complaints of instability during this 
time and such complaints were supported to the extent that 
anterior cruciate laxity and lateral instability were noted 
on more than one occasion.  Given these facts, there is 
reasonable doubt as to whether the disability may be 
classified as productive of moderate knee impairment.  
Resolving such doubt in favor of the veteran and also with 
consideration of 38 C.F.R. § 4.7, it is determined that a 20 
percent rating is warranted during this time period.  
Diagnostic Code 5257.  Additionally, compensable limitation 
of motion is not shown during this time period under 
Diagnostic Codes 5260 and 5261, and there is no X-ray finding 
of arthritis, and therefore a separate compensable rating for 
arthritis with limitation of motion is not warranted.  

Entitlement to a rating higher than 20 percent from November 
9, 2001 to May 22, 2002

There is no relevant medical evidence of record regarding the 
veteran's right knee from November 9, 2001 to May 22, 2002.  
Evidence prior to this time period does not show that a 
rating higher than 20 percent is warranted for the veteran's 
right knee disability (see above).  A rating higher than 20 
percent is not warranted for this later time period in the 
absence of additional medical evidence during the period from 
November 9, 2001 to May 22, 2002 which shows increased 
disability.  

There is an absence of any evidence to support an evaluation 
in excess of 20 percent for a right knee disability from 
November 9, 2001 to May 22, 2002.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Entitlement to a rating higher than 40 percent for limitation 
of motion from May 23, 2002

The veteran is rated 40 percent from May 23, 2002 for 
limitation of motion in his right knee.  This rating is based 
on an examination which was given on May 23, 2002 which found 
that flexion of the right knee was 105 degrees and extension 
of the right knee was 30 degrees.  

Upon consideration of this evidence, the Board finds that a 
rating higher than 40 percent for limitation of motion of the 
right knee is not warranted.  Under Diagnostic Code 5260, 
flexion of 105 degrees is noncompensable.  Under Diagnostic 
Code 5261, extension of 30 degrees is assigned a 40 percent 
rating.  A higher 50 percent rating requires extension of 45 
degrees, which is not shown by the evidence of record.

The Board notes that evaluation of the veteran's right knee 
disability must include  functional disability due to pain 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 
(1995).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, such as through atrophy.  38 C.F.R. § 4.40 (2003).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. § 4.59 (2003).

The medical evidence shows that the veteran experiences pain, 
weakness, and incoordination in his right knee.  There is 
little or no medical evidence showing that he has symptoms 
such as fatigue, lack of endurance, muscle atrophy, or 
neurological impairment.  Based on the foregoing, the Board 
finds that, when the ranges of motion in the right knee are 
considered together with the evidence of functional loss due 
to right knee pathology, the evidence does not support a 
conclusion that the loss of motion in the right knee more 
nearly approximates the criteria for a 50 rating under 
Diagnostic Code 5261, even with consideration of 38 C.F.R. 
§§ 4.40 and 4.45.  See DeLuca, supra.  

The preponderance of the evidence is against the claim for a 
rating higher than 40 percent for limitation of motion of the 
right knee from May 23, 2002 to the present.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Entitlement to a rating higher than 10 percent for 
instability from May 23, 2002

The veteran is rated 10 percent from May 23, 2002 for 
instability in his right knee.  The only relevant medical 
evidence of record from this time period is his May 23, 2002 
examination, which is negative for any findings of 
instability.  

In light of the absence of evidence regarding instability of 
the right knee during this time period, the Board finds that 
the evidence of record does not show that a rating higher 
than 10 percent is warranted for right knee instability.  
Clearly, there was some improvement in the knee to the extent 
that instability was no longer identified.  Accordingly, 
there is no evidence to establish that the veteran has 
moderate recurrent subluxation or lateral instability during 
this period as would be required for a 20 percent rating. 
      
The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for right knee instability from 
May 23, 2002 to the present.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An increased rating to twenty percent for right knee 
disability for the period of time prior to November 9, 2001 
is granted subject to regulations governing awards of 
monetary benefits. 

An increased rating for a right knee disability is denied for 
periods of time since November 9, 2001.


REMAND

The remaining issues on appeal are entitlement to service 
connection for a left knee disability and a back disability, 
and entitlement to a TDIU rating.  Upon consideration of the 
record, the Board finds there is a further VA duty to assist 
the veteran in developing evidence pertinent to these claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the veteran's claims for service connection for a 
left knee disability and a back disability, the Board notes 
that the veteran has recently asserted, in a written 
statement received in February 2004, that such disabilities 
are the result of his service-connected right knee 
disability, and therefore should be service-connected on a 
secondary basis.  The Board finds such secondary service 
connection claims to be inextricably intertwined with his 
claims for direct service connection for such disabilities, 
and therefore must be remanded to the RO for initial 
consideration.  

The Board notes that the veteran's last VA examination 
regarding his claimed left knee and back disabilities was in 
1995.  In light of the passage of time and his recent claim 
for secondary service connection for such disabilities, a 
current examination should be given which addresses the 
existence and etiology of any left knee and back 
disabilities, including whether any disability found is 
related to military service or his service-connected right 
knee disability.

As the veteran's claim for a TDIU rating could be affected by 
the disposition of his claims for service connection for a 
left knee disability and a back disability, appellate action 
on the claim for a TDIU rating must be deferred until 
disposition of the service connection claims. 

Accordingly, these issues are remanded for the following 
action:

1.  The RO should schedule the veteran 
for VA examinations to determine the 
nature and etiology of any left knee and 
back disabilities.  All necessary tests 
should be conducted including X-rays 
and/or an MRI if indicated.  If a left 
knee or back disability is diagnosed, the 
examiner should review the claims folder, 
to include the service medical records, 
and offer an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that the veteran's 
left knee or back disability, if any, was 
initially manifested during service or 
was otherwise caused by or aggravated by 
service.  Each diagnosed disability 
should be independently evaluated to 
determine if it is at least as likely as 
not (50 percent probability or more) that 
it is related to service.  The examiner 
should offer a complete rationale for any 
opinion provided.  The examiner should 
also determine whether any left knee or 
back disability was caused by or 
aggravated by the service-connected right 
knee disability.  All indicated tests 
should be performed.

2.  After assuring that there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should readjudicate the claims for 
service connection for a left knee 
disability and a back disability, and 
entitlement to a TDIU rating.  If the 
claims are denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



